Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



    PNG
    media_image1.png
    682
    540
    media_image1.png
    Greyscale

Claims 10, 12-14, and 17-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wu et al. (U.S. 2016/0102604).
Re claim 10:
Wu discloses a shut-off member (44, flow control device - Para 34 (a type of shut-off member as shown in Figs. 2-3)) for a turbocharger (36, turbocharging system - Para 27) for an internal combustion engine (16, internal combustion engine - Para 24), comprising: 
a first channel (Modified Fig. 3 above - A (person having ordinary skill in the art would recognize element A as a type of first channel (corresponds to passage shown in element 44 between element 20 and element B))); 
a second channel (48, chamber - Para 35 (a type of second channel as shown in Figs 2-3)); 
a wall (Modified Fig. 3 above - B (person having ordinary skill in the art would recognize element B as a type of wall)), wherein the wall (Modified Fig. 3 above - B) separates the first channel (Modified Fig. 3 above - A) from the second channel (48)(see Modified Fig. 3 above - element A is shown separated from element 48 by element B); 
a shut-off member opening (Modified Fig. 3 above - C (person having ordinary skill in the art would recognize element C as a type of shut-off member opening)) formed in the wall (Modified Fig. 3 above - B)(see Modified Fig. 3 above - element C is shown formed in element B), wherein the shut-off member opening (Modified Fig. 3 above - C) connects the first channel (Modified Fig. 3 above - A) and the second channel (48)(see Modified Fig. 3 above - element A is shown connected to 48 through element C); 
a shut-off member body (46, valve - Para 35 (shown as a type of shut-off member body in Figs. 2-3)), wherein the shut-off member opening (Modified Fig. 3 above - C) is selectively openable and closable by the shut-off member body (46)(see Fig. 2 and Modified Fig. 3 above - element C in Modified Fig. 3 above is shown selectively openable and closable by element 46 through the views of Figs. 2 and 3); and 
a cooling channel (50-2, coolant jacket - Para 37), wherein the cooling channel (50-2) is disposed in the wall (Modified Fig. 3 above - B) and at least partially surrounds the shut-off member opening (Modified Fig. 3 above - C)(see Modified Fig. 3 above - element 50-2 is shown disposed in element B and partially surrounding element C).
Re claim 12:
Wu discloses the shut-off member (44) according to claim 10 (as described above), wherein the cooling channel (50-2) has an inlet (56, coolant inlet - Para 39) and an outlet (58, coolant outlet - Para 39) and wherein the cooling channel (50-2) can be incorporated into a cooling circuit (26, coolant passage - Para 25 (a type of cooling circuit as described in Para 25)) or a refrigeration circuit via the inlet (56) and the outlet (58)(Para 39).
Re claim 13:
Wu discloses the shut-off member (44) according to claim 12 (as described above), wherein the inlet (56) and the outlet (58) are disposed on opposite sides of the shut-off member opening (Modified Fig. 3 above - C)(see Modified Fig. 3 above - elements 56 and 58 are shown disposed on opposite sides of element C).
Re claim 14:
Wu discloses the shut-off member (44) according to claim 10 (as described above), wherein the shut-off member (44) is formed as a separate component (see Figs. 2 and 3 - element 44 is shown formed as a type of separate component as material cross section hatch pattern of element 44 is shown distinct from material cross section hatch pattern of elements 20, 40, and 42).
Re claim 17:
Wu discloses an internal combustion engine (16, internal combustion engine - Para 24), comprising: 
a first cylinder (Modified Fig. 3 above - D (person having ordinary skill in the art would recognize element D as a type of first cylinder; corresponds to leftmost element 22 which is a cylinder per Para 25)) in which a first combustion chamber (see Fig. 3 at leftmost element 28 (element 28 is a combustion chamber per Para 25 and is shown as a first element 28 in Fig. 3)) is formed (see Modified Fig. 3 above - leftmost element 28 is shown formed in element D); 
a second cylinder (Modified Fig. 3 above - E (person having ordinary skill in the art would recognize element E as a type of second cylinder; corresponds to rightmost element 22 which is a cylinder per Para 25)) in which a second combustion chamber (see Fig. 3 at rightmost element 28 (element 28 is a combustion chamber per Para 25 and is shown as a second element 28 in Fig. 3)) is formed (see Modified Fig. 3 above - rightmost element 28 is shown formed in element E); and 
the shut-off member (44) according to claim 10 (as described above), wherein an exhaust-gas outlet (Modified Fig. 3 above - F (person having ordinary skill in the art would recognize element F as a type of exhaust-gas outlet of leftmost element 28)) of the first combustion chamber (see Fig. 3 at leftmost element 28) is connected to an inlet of the first channel (see Modified Fig. 3 above at element A (person having ordinary skill in the art would recognize a type of inlet to element A is shown))(see Modified Fig. 3 above - element F is shown connected to element A including the inlet thereof) and, separately therefrom, an exhaust-gas outlet (Modified Fig. 3 above - G (person having ordinary skill in the art would recognize element G as a type of exhaust-gas outlet of rightmost element 28)) of the second combustion chamber (see Fig. 3 at rightmost element 28) is connected to an inlet (Modified Fig. 3 above - H (person having ordinary skill in the art would recognize element H as a type of inlet of element 48)) of the second channel (48)(see Modified Fig. 3 above - element G is shown connecting rightmost element 28 to element H separately from the connection between element F and the inlet at element A).
Re claim 18:
Wu discloses a motor vehicle (10, vehicle - Para 24 (a type of motor vehicle as shown in Fig. 1 and as described in Para 24)), comprising: the shut-off member according to claim 10 or the internal combustion engine (16) according to claim 17 (as described above).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Wu et al. (U.S. 2016/0102604), as applied to claim 10 above, in view of Hiller (WO 2017/190884 A1 (referencing US 2020/0332677 as English translation thereof)).
Re claim 11:
Wu discloses the shut-off member (44) according to claim 10 (as described above), wherein the cooling channel (50-2) completely surrounds the shut-off member opening (Modified Fig. 3 above - C) in a manner (see Modified Fig. 3 above - element 50-2 is shown on both sides of element C and per Para 37 - “the coolant jacket 50-2 generally surrounds, i.e., is proximate to and at least partially wraps around, the exhaust flow passage”).
Wu fails to disclose wherein the cooling channel completely surrounds the shut-off member opening in a ring-shaped manner.
Hiller teaches wherein a cooling channel (294, internal water cooling - Para 49 (shown as a type of cooling channel in Figs. 2-3)) completely surrounds a shut-off member opening (293, wastegate valve seat - Para 49 (a type of shut-off member opening as shown in Figs. 2-3)) in a ring-shaped manner (see Fig. 3 - element 3 is shown completely surrounding element 293 is a type of ring-shaped manner).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modeled the cooling channel of Wu after that of Hiller (thereby making the cooling channel of Wu completely surround the shut-off member opening of Wu in a ring-shaped manner as taught by Hiller) for the advantage of permitting the shut-off member opening to be circular which is shape which is easy to manufacture and allowing an even amount of coolant to flow around the shut-off member opening from the inlet to the outlet around the entirety of the opening which would promote even cooling (Hiller; see Fig. 3 - an even amount of coolant is shown flowing from element 295, which is an inlet per Para 49, to element 296, which is an outlet per Para 49, around the entirety of element 293 which permits even cooling around the entirety of element 293, and this configuration is shown permitting element 293 to be formed circularly).
Claims 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Wu et al. (U.S. 2016/0102604), as applied to claim 10 above, in view of Kuhlbach et al. (U.S. 2012/0090320).
Re claim 15:
Wu discloses the shut-off member (44) according to claim 10 (as described above) in combination with an internal combustion engine (16, internal combustion engine - Para 24)(see Figs. 2-3 - element 44 is shown in combination with element 16), with a cylinder head housing (24, cylinder head - Para 25) of the internal combustion engine (16).
Wu fails to disclose wherein the shut-off member is formed as a single piece with a cylinder head housing of the internal combustion engine.
Kuhlbach teaches wherein a shut-off member (60, housing - Para 22; 62, valve - Para 22; 66, bypass duct - Para 22 (person having ordinary skill in the art would recognize elements 60, 62, and 66 collectively as a type of shut-off member as shown in Fig. 2 and as described in Para 22)) is formed as a single piece (Para 22 - “a monolithic component”) with a cylinder head housing (50, cylinder head - Para 22) of an internal combustion engine (10, engine combustion system - Para 18)(see Fig. 2 and Para 22 - “…housing 60 may be integrated into a monolithic component with cylinder head 50…”).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modeled the shut-off member of Wu after that of Kuhlbach (thereby forming the shut-off member of Wu as a single piece with the cylinder head of Wu as taught by Kuhlbach) for the advantage of minimizing thermal loses ahead of the turbocharger as well as minimizing package size (Kuhlbach; Para 15).
Re claim 16:
Wu/Kuhlbach teaches the shut-off member (Wu; 44) according to claim 15 (as described above) in combination with the internal combustion engine (Wu; 16), wherein the cooling channel (Wu; 50-2) is incorporated into a cooling circuit (Wu; 26, coolant passage - Para 25 (a type of cooling circuit as described in Para 25))(Wu; see Figs. 2-3 and Para 39 - element 50-2 is shown/described incorporated into element 26) which is formed in a material of the cylinder head housing (Wu; 24)(Wu; see Figs. 2-3 and Para 25 (element 26 is shown formed in a material of element 20 which element 24 is integral with per Para 25)).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kuhbach et al. (U.S. 2013/0031901) appears to anticipate claims 10 and 14.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Loren C Edwards whose telephone number is (571)272-7133. The examiner can normally be reached M-R 6AM-430PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark A Laurenzi can be reached on (571) 270-7878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/LOREN C EDWARDS/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        8/20/22